 Case 8:19-cv-00847-CJC-DFM Document 67 Filed 09/17/20 Page 1 of 7 Page ID #:1118




 1

 2
                                                                              9/17/2020
 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9          CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
10

11   DENNIS FUGNETTI,                     )           Case No.: SACV 19-00847-CJC(DFMx)
                                          )
12                                        )
           Plaintiff / Counter-Defendant, )
13                                        )
          v.                              )
14                                        )           ORDER GRANTING PLAINTIFF’S
                                          )           MOTION TO SUBSTITUTE AND
15   BIRD B GONE, INC. and DOES 1         )           DENYING DEFENDANT’S MOTION
                                          )           TO SUBSTITUTE [Dkts. 59, 62]
16   through 10,                          )
                                          )
17                                        )
            Defendant / Counter-Claimant. )
18                                        )
                                          )
19                                        )
                                          )
20                                        )
21

22   I. INTRODUCTION & BACKGROUND
23

24         In May 2019, Plaintiff Dennis Fugnetti (“Mr. Fugnetti”) filed this copyright
25   infringement action against Defendant Bird B Gone, Inc. and unnamed Does. (Dkt. 1
26   [Complaint, hereinafter “Compl.”].) Before he passed away in January 2020, Mr.
27   Fugnetti was a photographer and graphic designer who produced and licensed an image
28   (the “Image”) to Defendant to promote its products. (Id. ¶¶ 9–17.) Plaintiff’s complaint

                                                -1-
 Case 8:19-cv-00847-CJC-DFM Document 67 Filed 09/17/20 Page 2 of 7 Page ID #:1119




 1   alleges that Defendant used the Image outside the scope of the license and therefore
 2   infringed upon his copyright in violation of 17 U.S.C. § 101. (Id. ¶¶ 65–70.) Defendant
 3   contends that it purchased “an unrestricted oral, non-exclusive license to the [Image]”
 4   and that Mr. Fugnetti violated this agreement by filing the instant action. (Dkt. 32 [First
 5   Amended Answer and Counterclaims, hereinafter “FAA”] ¶¶ 49–54.) Defendant asserts
 6   counterclaims for breach of contract and breach of non-exclusive license. (See id.) This
 7   case has been litigated extensively, and the Court has repeatedly expressed concern that
 8   counsel’s activity is disproportionate to the value of the property at issue. (Dkt. 42.)
 9

10         In January 2020, Mr. Fugnetti passed away but his counsel did not notify
11   Defendant until May 2020. On May 26, 2020, Defendant filed a “Notice of Death of
12   Plaintiff and Request for Status Conference.” (Dkt. 54.)
13

14         Mr. Fugnetti was survived by his wife, Alana Fugnetti (“Alana”), and his daughter,
15   Katie Fugnetti (“Katie”). In 1991, Fugnetti executed his will (the “Will”) which left all
16   of his “jewelry, clothing, household furniture and furnishings, personal automobiles, and
17   other tangible articles of a personal nature” to Alana, provided that she survived him for
18   thirty days. (Dkt. 63-2 [Declaration of Alana Fugnetti, hereinafter “Alana Declaration”]
19   Ex. A at 2.) The Will also left the “rest and residue of [his] estate” to the successor
20   Trustee of the Dennis M. Fugnetti and Alana J. Fugnetti Trust, which was created by Mr.
21   Fugnetti and Alana in 1990 (the “1990 Trust”). (Id.) Alana is now the sole trustee of the
22   1990 Trust. (Id. ¶ 4.)
23

24         After Mr. Fugnetti’s passing, on August 21, 2020, Alana created the Dennis
25   Fugnetti Photography Trust (the “Photography Trust”) and named Katie as trustee.
26   (Id. Ex. B.) On the same day, Alana executed a quitclaim deed, which transferred all
27   rights in the Image held by herself and the 1990 Trust to the Photography Trust. (Id.
28   Ex. C.)

                                                  -2-
 Case 8:19-cv-00847-CJC-DFM Document 67 Filed 09/17/20 Page 3 of 7 Page ID #:1120




 1

 2          Now before the Court are both Plaintiff’s and Defendant’s motions to substitute
 3   Mr. Fugnetti given his passing. On August 24, 2020, Defendant filed a motion to
 4   substitute Alana for Mr. Fugnetti in his capacity as Counter-Defendant. (Dkt. 59.) On
 5   August 31, Plaintiff filed a motion to substitute the Photography Trust for Mr. Fugnetti in
 6   his capacity as Plaintiff. (Dkt. 62.) For the following reasons, Plaintiff’s motion is
 7   GRANTED and Defendant’s motion is DENIED.1
 8

 9   II. LEGAL STANDARD
10

11          Federal Rule of Civil Procedure 25(a) provides that “[i]f a party dies and the claim
12   is not extinguished, the court may order substitution of the proper party.” Fed. R. Civ. P.
13   25(a)(1). “A motion for substitution may be made by any party [but i]f the motion is not
14   made within 90 days after service of a statement noting the death, the action by or against
15   the decedent must be dismissed.” (Id.) “Thus, in deciding a motion to substitute under
16   Rule 25(a)(1), a court must consider whether: (1) the motion is timely; (2) the claims pled
17   are extinguished; and (3) the person being substituted is a proper party.” Jewett v.
18   Bishop, White Marshall & Weibel, P.S., 2013 WL 6818245, at *2 (C.D. Cal. Feb. 25,
19   2013).
20

21   //
22   //
23   //
24

25

26

27
     1
       Having read and considered the papers presented by the parties, the Court finds this matter appropriate
28   for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearings
     set for September 21 and 28 at 1:30 p.m. are hereby vacated and off calendar.
                                                        -3-
 Case 8:19-cv-00847-CJC-DFM Document 67 Filed 09/17/20 Page 4 of 7 Page ID #:1121




 1   IV. DISCUSSION
 2

 3         Plaintiff and Defendant each filed motions to substitute Mr. Fugnetti. Defendant
 4   seeks to substitute Alana for Mr. Fugnetti in his capacity as Counter-Defendant. (Dkt.
 5   59.) Plaintiff seeks to substitute the Photography Trust for Mr. Fugnetti in his capacity as
 6   Plaintiff. (Dkt. 62.) In evaluating the parties’ motions, the Court considers whether (1)
 7   they are timely, (2) the claims pled are extinguished, and (3) the person being substituted
 8   is a proper party. See Fed. R. Civ. P. 25(a)(1). The Court concludes that because the
 9   Photography Trust is the legal owner of the Image, Katie Fugnetti, in her capacity as
10   trustee of the Photography Trust, is the proper substitute for Mr. Fugnetti. Plaintiff’s
11   motion is GRANTED and Defendant’s motion is DENIED accordingly.
12

13         A.     Timeliness
14

15         Both Plaintiff’s and Defendant’s motions were timely filed under Rule 25(a). If a
16   motion for substitution “is not made within 90 days after service of a statement noting the
17   death, the action . . . must be dismissed.” Fed. R. Civ. P. 25(a)(1). Rule 25 requires two
18   affirmative steps to trigger the running of the 90 day period: (1) a formal suggestion of
19   death upon the record; and (2) service of other parties and nonparty successors or
20   representatives of the deceased with a suggestion of death. Barlow v. Ground, 39 F.3d
21   231, 233 (9th Cir. 1994). Whether the service requirement is satisfied depends on
22   whether the person being served is a party to the litigation or not. A party to the litigation
23   may be served the suggestion of death by service on his attorney in accordance with
24   Federal Rule of Civil Procedure 5(b), which allows service via a court’s electronic filing
25   system. In contrast, non-party successors or representatives of the deceased party must
26   be served the suggestion of death in the manner provided by Rule 4 for the service of a
27   summons. See Fed. R. Civ. P. 4(e).
28


                                                  -4-
 Case 8:19-cv-00847-CJC-DFM Document 67 Filed 09/17/20 Page 5 of 7 Page ID #:1122




 1         Here, a formal suggestion of death was entered on the record when Defendant filed
 2   a “Notice of Death of Plaintiff and Request for Status Conference” on May 26, 2020.
 3   (Dkt. 54.) This notice also met the service requirement for Defendant, because
 4   Defendant was a party to the litigation and the notice was filed on the Court’s electronic
 5   system. Accordingly, Defendant was required to file its motion to substitute by August
 6   24, 2020, and it did so. (See Dkt. 59.)
 7

 8         In contrast, Plaintiff’s successors, Alana and Katie Fugnetti, were not parties to the
 9   litigation. Consequently, Plaintiff was not required to file its motion to substitute until 90
10   days after Defendant served Alana and Katie in accordance with Rule 4. Defendant did
11   not serve Alana or Katie in this manner until August 3, 2020. (Dkt. 62-2 [Declaration of
12   Ryan Carreon, hereinafter “Carreon Decl.] Ex. A at 2.) Plaintiff’s August 31 motion to
13   substitute was therefore timely. (See Dkt. 62.)
14

15         B.     The Claims Survive Mr. Fugnetti’s Death
16

17         Neither Plaintiff’s nor Defendant’s claims were extinguished by Mr. Fugnetti’s
18   death. Plaintiff brought a claim for copyright infringement under the United States
19   Copyright Act, which provides that a copyright “endures . . . for 70 years after the
20   author’s death.” 17 U.S.C. § 302(a); see also 17 U.S.C. § 204(a) (allowing transfer of
21   copyright ownership). Because Mr. Fugnetti’s copyright survived his death and the
22   Copyright Act allows transfer of copyright ownership, Plaintiff’s copyright infringement
23   claim was not extinguished.
24

25         Defendant brought counterclaims for breach of contract and breach of a non-
26   exclusive license. Claims arising out of contracts generally survive the death of a party.
27   Shaw v. Dauphin Graphic Machines, Inc., 240 F. App’x 177, 179 (9th Cir. 2007)
28   (unpublished); see Louis v. Elfelt, 26 P. 1095, 1097 (Cal. 1891) (Paterson, J., concurring).

                                                   -5-
 Case 8:19-cv-00847-CJC-DFM Document 67 Filed 09/17/20 Page 6 of 7 Page ID #:1123




 1   Because Defendant’s claims arise out of contract, they similarly survive Mr. Fugnetti’s
 2   death.
 3

 4            C.    The Proper Party
 5

 6            “To be entitled to sue for copyright infringement, the plaintiff must be the ‘legal or
 7   beneficial owner of an exclusive right under a copyright.’” Silvers v. Sony Pictures
 8   Entm’t, Inc., 402 F.3d 881, 884 (9th Cir. 2005) (quoting 17 U.S.C. § 501(b)). Here, the
 9   Photography Trust is the legal owner of the copyright in the Image.
10

11            In 1990, Mr. Fugnetti executed the Will, which left Alana as his only heir. (Alana
12   Decl. ¶ 5, 8, Ex. A.) Article Four of the Will left to Alana all of his “jewelry, clothing,
13   household furniture and furnishings, personal automobiles, and other tangible articles of a
14   personal nature.” (Id. Ex. A at 2.) Article Five left the “rest and residue of [his] estate”
15   to Alana as the successor trustee of the 1990 Trust. (Id.) Although neither article
16   expressly covers Fugnetti’s copyright in the Image, ownership of the Image passed to
17   Alana either in her personal capacity or in her capacity as trustee of the 1990 Trust. (Id.
18   ¶ 7.)
19

20            On August 21, 2020, Alana formed the Photography Trust and named Katie as its
21   trustee. That same day, Alana executed a quitclaim deed, which transferred all rights in
22   the Image held by herself and the 1990 Trust to the Photography Trust. As a result, all
23   rights in the Image are now held by the Photography Trust.
24

25            Defendant argues that transfer of the Image to either Alana or the 1990 Trust is
26   invalid because Plaintiff has provided no evidence that the Will has been probated, but
27   the transfer of the Image to either Alana or the 1990 Trust would not require probate. For
28   the Will’s transfer of property from Mr. Fugnetti to Alana, California Probate Code

                                                    -6-
 Case 8:19-cv-00847-CJC-DFM Document 67 Filed 09/17/20 Page 7 of 7 Page ID #:1124




 1   § 13500 provides that when a spouse dies and “by his [] will devises . . . property to the
 2   surviving spouse . . . no administration is necessary.” Cal. Prob. Code § 13500. For the
 3   Will’s transfer of property from Mr. Fugnetti to the 1990 Trust, California Probate Code
 4   § 6300 provides that his type of devise is “not deemed to be held under a testamentary
 5   trust of the testator but becomes part of the trust to which it is given.” Id. § 6300; see
 6   In re Cook, 2008 WL 8444785, at *4 (B.A.P. 9th Cir. Nov. 3, 2008).
 7

 8         Although the Photography Trust is the legal owner of the Photograph, “[a] trust
 9   itself cannot sue or be sued.” Portico Mgmt. Grp., LLC v. Harrison, 136 Cal. Rptr. 3d
10   151, 157 (Cal. Ct. App. 2011). Instead, “[t]he trustee is the real party in interest with
11   standing to sue and defend on the trust’s behalf.” Id. Accordingly, Katie Fugnetti, in her
12   capacity as trustee of the Photography Trust, is the proper party to substitute for Mr.
13   Fugnetti in his capacity as Plaintiff and Counter-Defendant.
14

15   V. CONCLUSION
16

17         For the foregoing reasons, Plaintiff’s motion to substitute is GRANTED and
18   Defendant’s motion is DENIED. The Court concludes that Katie Fugnetti, in her
19   capacity as trustee of the Photography Trust, is the proper party to substitute for
20   Mr. Fugnetti.
21

22

23

24         DATED:        September 17, 2020
25                                                  __________________________________
                                                    ________________
                                                                   _______
                                                                         ___________
                                                                                   ___
26                                                         CORMAC J.
                                                                  J. CARNEY
27                                                  UNITED STATES DISTRICT JU
                                                                           JUDGE
                                                                            UDGE
28


                                                   -7-
